Citation Nr: 0121616	
Decision Date: 08/27/01    Archive Date: 09/04/01	

DOCKET NO.  01-05 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
major depressive disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active service from August 1990 to September 
1991.  He was called to active duty for service during the 
Gulf War but was not deployed overseas.  He also had previous 
inactive Reserve service of approximately 10 years.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision, which 
denied the veteran's claim of a rating in excess of 
30 percent for his service-connected major depressive 
disorder.  The case is now ready for appellate review. 


FINDINGS OF FACT

1.  All evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained, the 
veteran and his representative have been advised of the 
evidence necessary to substantiate the claim, VA examinations 
have been provided, and there remains no evidence identified 
by the veteran which is uncollected for review.

2.  The veteran's service-connected major depressive disorder 
is consistently shown to be mild to moderate in nature with 
occasional decrease in work efficiency; it is not productive 
of occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
major depressive disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.9, 4.10, 4.14, 4.125, 4.126, 4.127, 4.130, Diagnostic 
Code 9434 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disability in claims for disability compensation.  
The provisions of the Rating Schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as this can practicably be 
determined.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations to 
be applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The words "slight," "moderate," and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.  
Use of the terminology such as "moderate" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue, all evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.16.

When evaluating a mental disorder, adjudicators shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  
Adjudicators shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a).

The rating criteria for evaluating the veteran's major 
depressive disorder, effective since November 1996, provides 
that a 30 percent evaluation is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  Depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, and recent events).  A 
50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

Facts:  Service connection for the veteran's major depressive 
disorder has been in effect since September 1991.  A 
10 percent evaluation was initially awarded until an 
increased evaluation to 30 percent was granted, effective 
from March 1999.  A most recent rating action of August 2000 
confirmed and continued the previously established 30 percent 
evaluation and the veteran initiated this appeal.

In September 1998, the veteran was provided with a VA 
psychiatric examination.  The veteran was married and was 
working as a charge nurse on the night shift at a private 
hospital.  The VA physician reviewed the veteran's claims 
folder and electronic chart and conducted an interview.  It 
was reported that the veteran was taking a daily dose of 
40 milligrams per day of Prozac and was doing reasonably 
well.  It was also noted that he had been working steadily 
since his separation from service in 1991.  He remained on 
Prozac after service until he terminated this medication in 
November 1993, but after an increase in depressive symptoms, 
he was restarted on Prozac and his symptoms resolved.  The 
veteran reported symptoms of feeling down but bouncing back.  
Sometimes he had problems sleeping.  His last suicidal 
ideation was in 1993.  The veteran's mood was mildly 
depressed and his affect was somewhat constricted.  There was 
lability of affect, thought process was coherent, there were 
no signs or symptoms of psychotic process, and he was 
completely without any ideas, intentions or plans of harm to 
himself or others.  Psychiatric examination included a 
Folstein Mini mental status evaluation, which was reported as 
29/30.  Long-term memory, insight and judgment appeared to be 
intact.  The diagnosis was major depressive disorder, 
recurrent, in remission with medication.  There was also an 
Axis II diagnosis for personality disorder not otherwise 
specified by history.  The Global Assessment of Functioning 
(GAF) score was 70.  This was the examination provided by VA 
before the veteran was awarded his initial grant of service 
connection with a 10 percent evaluation.  

There are on file various records of the veteran's treatment 
by VA on an outpatient basis.  These records reveal that the 
veteran was seen as an outpatient on multiple  occasions for 
follow-up between 1996 and 2000.  In March 1999, the veteran 
reported a few day history of increased difficulty 
concentrating, decreased energy, anhedonia and some anxiety 
with poor sleep.  He had called in sick from work over the 
weekend.  He was taking 40 milligrams of Prozac daily.  He 
lived at home with his wife of 16 years with other family 
members in the household.  Affect was flat and mood was 
dysphoric, but he was alert and oriented, he denied any 
suicidal or homicidal ideation, and there was no evidence of 
psychosis.  Judgment and insight were good.  The GAF reported 
from this visit was 65.

These records also reveal that in mid-1999, the veteran's 
medication was changed from Prozac to Serzone which was 
gradually increased from 150 milligrams to 600 milligrams per 
day with generally good results, and the records reveal that 
the veteran denied any side effects from his medications.  In 
February 2000, the veteran reported that his depression had 
improved but he continued to experience anxiety.  He also had 
been irritable and other people had noticed it.  It was noted 
that the veteran was able to function well as an RN 
(registered nurse).  These records also indicate that the 
veteran occasionally had difficulty sleeping but ordinarily a 
daily prescription of Benadryl resulted in good sleep.  In 
July 2000, it was noted that the veteran had been off from 
work (scheduled off) and had not been sleeping too well 
because he was sleeping at night while ordinarily he worked 
through the night.  It was noted, however, that otherwise he 
was sleeping well with medication.  Concentration and 
appetite were good and there had been no suicidal ideations 
since medication was increased.  It was also noted that he 
found pleasure in taking care of and being with his 
grandchildren.

In November 2000, the veteran was provided another VA 
psychiatric examination by the same physician who had 
examined him in September 1998.  The veteran's claims folder 
and electronic chart were reviewed.  After interview and 
review of records, this physician opined that the veteran may 
have suffered from a dysthymic disorder prior to being called 
up for Desert Storm in August 1990, but he likely did not 
meet the criteria for a major depressive disorder until he 
entered onto active duty.  It was this physician's impression 
that, with medication, the veteran's symptoms were under 
control and he was able to function reasonably well, hold a 
job, get along with his family, and participate in church 
activities.  He confirmed the diagnosis of major depressive 
disorder, recurrent "which at the current time because of 
medications is in remission."  The veteran reported that 
there had recently been 5 days in which he felt profoundly 
depressed and he called a private physician and was offered 
admission to the hospital, but he declined.  Instead his 
medications were increased, he was off work for 5 days more 
than had been scheduled but he returned to work and had lost 
no further time in the past year.  It was noted that Serzone 
had been increased to 600 milligrams, which resulted in the 
veteran feeling and functioning better, but it was also noted 
that he worried about something like this happening again.  
The veteran continued to be employed as a registered nurse at 
a private hospital, and participated in church activities.  
Current symptoms reported included depressed mood but he was 
sleeping without difficulty and concentration and appetite 
were "all right" and no psychomotor abnormalities were 
noted.  The veteran complained of a lack of energy.  The 
thought process was coherent, he was awake, alert and 
oriented, and scored 29 out of 30 on a mini mental status 
examination.  The Axis I diagnosis was major depressive 
disorder, recurrent, in remission with medication, and the 
Axis II diagnosis was personality disorder not otherwise 
specified.  Current global assessment of functioning was 65.  
The physician noted that the veteran's level of functioning 
was such that he had "occupational and social impairments 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks", which 
were principally due to symptoms of depressed mood.  Other 
symptoms were attributable to his personality disorder.

Analysis:  A clear preponderance of the evidence of record is 
against an evaluation in excess of 30 percent for the 
veteran's service-connected major depressive disorder.  The 
two VA examinations and the VA outpatient clinical records on 
file consistently reveal the veteran to have mild to moderate 
symptoms of depression.  The veteran's GAF score in September 
1998 was 70, in March 1999 was 65, and most recently upon 
examination in November 2000 was 65.  The American 
Psychiatric Association's, Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) characterizes a global 
assessment of functioning (GAF) score of 60 as reflective of 
moderate symptoms and a score of 70 is reflective of mild 
symptoms.  The DSM-IV is incorporated by reference in the 
Rating Schedule.  See 38 C.F.R. §§ 4.125(a), 4.130.  

In terms of the schedular criteria discussed above which the 
Board is bound to apply in arriving at a correct evaluation, 
the clear preponderance of the clinical evidence on file 
reveals that the veteran most nearly approximates the 
criteria for the currently assigned 30 percent evaluation.  
He is shown by the competent evidence of record to have 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily).  The veteran is also consistently shown to 
have symptoms listed for a 30 percent evaluation including a 
depressed mood and anxiety.  The Board is cognizant of the 
veteran's history of missing 5 days of work during the year 
2000 due to depression.  However, the competent clinical 
evidence of record does not show that he has symptoms which 
are listed as criteria for the next higher 50 percent 
evaluation, including circumstantial, circumlocutory, or 
stereo-typed speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking and significant difficulty in establishing 
and maintaining effective work and social relationships.  
While the veteran is shown to have occasional flattened 
affect and disturbances of motivation and mood, there is an 
absence of evidence of chronic symptoms sufficient to meet or 
even closely approximate the remaining criteria for the next 
higher 50 percent evaluation.  As to the loss of 5 days of 
work, no other work is shown or documented to have been lost 
since that time and consistent inability to perform 
employment is not shown by any evidence on file.  On the 
contrary, the veteran is shown to be able to consistently 
perform work as a registered nurse, to maintain a family, and 
to participate in other social functions.

The Board is cognizant of the veteran's nursing background.  
However, he has submitted no evidence to show that he works 
in the mental health field.  Moreover, the record includes 
reports of examinations performed by psychiatrists and 
outpatient clinic notes from psychiatrists and other trained 
mental health clinicians.  This competent evidence shows that 
the overwhelming preponderance of the evidence is against a 
finding that the veteran's major depression is manifested by 
occupational and social impairment with reduced reliability 
and productivity, within the meaning of the applicable rating 
criteria.  As the preponderance of the evidence is against 
the claim for a rating in excess of 30 percent for the 
veteran's major depressive disorder, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
Gilbert v. Derwinski; 1 Vet. App. 49 (1990).

The Board also finds that consideration of a higher rating on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1) is not 
warranted.  The Board does not have the authority to assign 
an extraschedular rating in the first instance, and under the 
circumstances of the present case there is no basis for the 
Board to refer the case to designated VA officials for 
consideration of an extraschedular rating.  Bagwell v. Brown, 
9 Vet. App. 337 (1996).  The veteran's psychiatric symptoms 
do not present such an exceptional or unusual disability 
picture, with such related factors as marked (emphasis added) 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

 
Additional Matter:  During the pendency of this appeal, the 
Veterans Claims Assistance Act (VCAA) of 2000 was passed into 
law.  This law redefined the obligations of VA with respect 
to the duty to assist.  The VCAA is applicable to all claims 
filed before the date of enactment and not yet final as of 
that date, including the issue pending in this appeal.  It is 
clear that the RO fulfilled VA's duty to assist as required 
in the newly adopted VCAA during the pendency of this appeal.  
The rating action and statement of the case clearly informed 
the veteran and representative of the evidence necessary to 
substantiate his claim.  The RO has offered to assist the 
veteran in obtaining any relevant evidence he may identify, 
has collected all available VA medical records and has 
provided the veteran a VA examination which is adequate for 
rating purposes.  There is at present no evidence identified 
by the veteran as relevant to his claim for an increased 
evaluation which has not been collected for review by VA.  


ORDER

Entitlement to an evaluation in excess of 30 percent for a 
major depressive disorder is denied.



		
	R. F. Williams
	Member, Board of Veterans' Appeals

 

